     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 1 of 764




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

CHRISTOPHER PENNINGTON,              §
                                     §
       Plaintiff,                    §
                                     §
VS.                                  §                CIVIL ACTION NO. 7:21-cv-301
                                     §
FEDEX GROUND PACKAGE SYSTEM,         §
INC.; GG’S PRODUCE TRANSPORT, LLC; I §
GARZA, LLC; J.B. HUNT TRANSPORT,     §
INC.; RICH TRANSPORT, LLC; and GO TO §
LOGISTICS, INC.,                     §
                                     §
       Defendants.                   §


        FEDEX GROUND PACKAGE SYSTEM, INC.’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendant FedEx Ground Package System, Inc. (“FedEx Ground”) files this Notice of

Removal and would respectfully show the Court as follows:

                                               I.
                                           BACKGROUND

       1.      FedEx Ground was sued in the cause styled Christopher Pennington v. FedEx

Ground Package System, Inc., G.G.’s Produce Transport, LLC, I Garza, LLC, J.B. Hunt

Transport, Inc., Rich Transport, LLC, and Go To Logistics, Inc., Cause No. C-1550-21-B in the

93rd Judicial District Court of Hidalgo County, Texas (the “Lawsuit”). The Lawsuit was filed on

April 23, 2021 and to FedEx Ground’s knowledge all of the named Defendants have been served

and/or answered as of the filing of this notice.

       2.      This Notice of Removal is accompanied by an index of the documents filed in state

court and a copy of the state court file, which are attached as Exhibit “A.” Other than the




FEDEX GROUND’S NOTICE OF REMOVAL                                                        PAGE 1
     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 2 of 764




documents attached as Exhibit A, no pleadings, process, orders or other documents in the case

have been served or otherwise received by FedEx Ground.

                                                II.
                                        BASIS FOR REMOVAL

       3.      This case is removable based upon diversity jurisdiction because (1) there is

complete diversity of citizenship among the parties and (2) the amount in controversy exceeds

$75,000. 28 U.S.C. §§ 1332, 1441.

   A. The $75,000.00 amount-in-controversy requirement is satisfied.

       4.      Plaintiff’s live pleading includes an assertion that Plaintiff is entitled to, and seeks

to recover in excess of $1,000,000 from Defendants in this action for compensatory damages,

actual damages, consequential damages, pain and suffering, exemplary damages, past and future

mental anguish, past and future impairment, and past and future disfigurement. See Exhibit A-2,

Plaintiff’s Original Petition §§ 6, 8. Plaintiffs’ pleading seeking more than $1,000,000 establishes

that the amount in controversy exceeds the $75,000 minimum amount in controversy necessary

for this Court to exercise its diversity jurisdiction. See 28 U.S.C. § 1446(c)(2); Lopez v. Trujillo,

475 B.R. 550, 555 (N.D. Tex. 2012) citing St. Paul Reinsurance Co. v. Greenburg, 134 F.3d 1250

(5th Cir. 1998) and De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir.), cert. denied 516 U.S.

865, 116 S.Ct. 180 (“For diversity purposes, the amount in controversy is determined by the

amount sought on the face of the plaintiff’s pleadings, so long as the plaintiff’s claim is made in

good faith”). “[A] defendant’s notice of removal need only include a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547, 554, 190 L. Ed. 2d 495 (2014). Evidence

establishing this amount is only required if the allegation is challenged by the plaintiff or the court.




FEDEX GROUND’S NOTICE OF REMOVAL                                                                PAGE 2
     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 3 of 764




Id. Therefore the amount in controversy requirement is met in this matter pursuant to Plaintiff’s

petition and Defendant’s allegation.

    B. Complete diversity exists between the proper parties to the lawsuit.

        5.      A removing defendant is required to allege that diversity of citizenship existed at

the time of the filing of the suit and at the time of removal. In re Allstate Ins. Co., 8 F.3d 219, 221

(5th Cir. 1993). Plaintiff Christopher Pennington (“Plaintiff”) is a natural person and was a citizen

and resident of Texas at all relevant times, including at the time the Lawsuit was filed and at the

time of the filing of this Notice of Removal. See Exhibit A-2, Plaintiff’s Original Petition § 1.

Therefore, for diversity purposes, Plaintiff is a citizen of Texas.

        6.      Defendant FedEx Ground Package System, Inc. is a foreign corporation

incorporated in Delaware with its principal place of business in Pennsylvania at the time of the

filing of this notice of removal and at the time this lawsuit was filed. Therefore, for diversity

purposes, Defendant is a citizen of the states of Pennsylvania and Delaware.

        7.      Defendant J.B. Hunt Transport, Inc., (“J.B. Hunt”), is a foreign corporation

incorporated in Georgia with its principal place of business in Arkansas at the time of the filing of

this notice of removal and at the time this lawsuit was filed. Therefore, for diversity purposes, J.B.

Hunt is a citizen of the states of Georgia and Arkansas for purposes of diversity.

        8.      Defendant Go To Logistics, Inc., (“Go To Logistics”), is a foreign corporation

incorporated in Illinois with its principal place of business in Illinois at the time of the filing of

this notice of removal and at the time this lawsuit was filed. Therefore, for diversity purposes, Go

To Logistics is a citizen of the state of Illinois.

        9.      Defendant Rich Transport, LLC, (“Rich Transport”), is a limited liability company.

The citizenship of a limited liability company is determined by the citizenship of each member of




FEDEX GROUND’S NOTICE OF REMOVAL                                                               PAGE 3
     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 4 of 764




the entity. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Therefore, for

diversity purposes, Rich Transport is a citizen of the state of Arkansas.

       10.     Defendant GG’s Produce Transport, LLC, (“GG’s Produce”), is a Texas limited

liability company. The citizenship of a limited liability company is determined by the citizenship

of each member of the entity. Harvey, 542 F.3d at 1080 (5th Cir. 2008). Therefore, for diversity

purposes, GG’s Produce is a citizen of the state of Texas. However, as GG’s Produce was not a

part of the accident involving Plaintiffs or the remaining Defendants, FedEx Ground asserts that it

was improperly joined to the present suit solely for purposes of attempting to defeat diversity and

its citizenship should not be considered for diversity purposes.

       11.     Defendant I Garza, LLC, (“I Garza”), is a Texas limited liability company. The

citizenship of a limited liability company is determined by the citizenship of each member of the

entity. Harvey, 542 F.3d at 1080 (5th Cir. 2008). Therefore, for diversity purposes, I Garza is a

citizen of the state of Texas. However, as I Garza was not a part of the accident involving Plaintiff

or the remaining Defendants, FedEx Ground asserts that it was improperly joined to the present

suit solely for purposes of attempting to defeat diversity and its citizenship should not be

considered for diversity purposes.

       a. GG’s Produce and I Garza were Improperly Joined to Defeat Diversity

       12.     The Court can disregard defendants that are improperly joined under the doctrine

of fraudulent joinder. Salazar v. Allstate Tex. Lloyd’s, Inc., 455 F.3d 571, 574 (5th Cir. 2006).

The doctrine can apply to a non-diverse defendant regardless of whether the defendant is a local

defendant. Larroquette v. Cardinal Health 200, Inc., 466 F.3d 373, 376-77 (5th Cir. 2006). The

doctrine applies when (1) the plaintiff has fraudulently pleaded jurisdictional facts to add the

nondiverse or local defendant, (2) the plaintiff has no possibility of establishing a cause of action




FEDEX GROUND’S NOTICE OF REMOVAL                                                             PAGE 4
      Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 5 of 764




against the nondiverse or local defendant, or (3) the claims against the nondiverse defendant have

no real connection to the claims against the other defendants. See Davidson v. Georgia-Pac.,

L.L.C., 819 F.3d 758, 765 (5th Cir. 2016); Triggs v. John Crump Toyota, Inc., 154 F.3d 1284,

1291 (11th Cir. 1998); Crockett v. R.J. Reynolds Tobacco, Co., 436 F.3d 529, 533 (5th Cir. 2006)

(citing Triggs with approval although not expressly adopting) In the instant case, Plaintiff

improperly joined GG’s Produce and I Garza as the Plaintiff has no possibility of establishing a

cause of action against them and they have no real connection with the claims against the other

defendants. In other words, “there is no reasonable basis for the district court to predict that the

plaintiff might be able to recover against [these] in-state defendant[s]” Cumpian v. Alcoa World

Alumina, L.L.C., 910 F.3d 216, 219 (5th Cir. 2018) citing Smallwood v. Ill. Cent. R.R. Co., 385

F.3d 568, 573 (5th Cir. 2004) (en banc).1

                           i. Plaintiff Has No Possibility of Establishing Claims Against I Garza
                              or GG’s Produce

        13.      Plaintiff’s live petition asserts he “was involved in catastrophic (sic) accident.”

Exhibit A-2, Plaintiff’s Original Petition §4. Plaintiff then asserts all Defendants’ drivers “failed

to control or stop their vehicles, failed to recognize and account for road conditions, and failed to

exercise extreme caution in hazardous conditions, consistent with federal trucking regulations.

These actions or inaction led to ensuing collisions.” Id. “Plaintiff was among those who suffered

severe injuries due to Defendants’ actions.” Id.

        14.      Unfortunately, these assertions misstate and omit discrete yet incredibly important

facts that establish beyond a doubt that Plaintiff has no possibility of recovery against GG’s


1
 One Court has already noted the break in causation between vehicles in the first cluster (Defendants GG and I Garza)
versus vehicles in the third cluster (Plaintiff Pennington). In remanding a separate action, Judge Micaela Alvarez
noted “While the Court agrees that the location of the vehicles or potential intervening causes may preclude recovery
as to Defendant GG’s Produce, it cannot say the same about Defendant Carlos Ruvalcaba without delving into the
merits of the case.” Exhibit E, Order of Remand.


FEDEX GROUND’S NOTICE OF REMOVAL                                                                            PAGE 5
     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 6 of 764




Produce or I Garza. When a plaintiff misstates or omits discrete facts as has been done in the

present case, the court has discretion to pierce the pleading and conduct summary inquiry, which

may show that the discrete and undisputed facts precludes discovery. Cumpian v. Alcoa World

Alumina, L.L.C., 910 F.3d 216, 220-221 (5th Cir. 2018).

       15.     The instant case revolves around the now nationally famous pileup that occurred

on February 11, 2021 and began at approximately 6:00 a.m. Exhibit B, Peace Officer’s Crash

Report, p. 1. According to the accident investigation performed by the Fort Worth Police

Department, the accident involved 148 different units consisting of 114 passenger vehicles, 32

tractor-trailer combinations and 2 pedestrians. See, Id. The investigating officers identified all of

the Parties’ vehicles and prepared a diagram overview of the accident. Id. at 149. Photographs and

video evidence of the accident (some taken as it occurred) were circulated nationally. The accident

has even attracted the attention of the National Transportation Safety Board which is currently

conducting an investigation but has issued a report of its initial findings. Exhibit C, NTSB

Preliminary Report. The initial investigation revealed that in the days leading up to the crash the

area had experienced 36 hours of below freezing temperatures and the entity responsible for

managing the roadway failed to apply any road treatments for almost 48 hours leading up to the

accident. Id. p. 1-2. This fact is particularly surprising as the managing entity became aware of

icy conditions at approximately 3:08 a.m., almost three hours prior to the accident at issue. Id. at

2. Rather than sending out new road treatment crews, closing the roadway, reducing the speed

limit or any number of other actions, the managing entity limited its action to displaying the

message “icy conditions exist / please use caution.” Id. The accident itself covered a total segment

of roadway measuring approximately 1,100 feet long. Id.




FEDEX GROUND’S NOTICE OF REMOVAL                                                             PAGE 6
     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 7 of 764




Exhibit D, Scene Photos with Explanatory Description, p. 2.

       16.     The photo above, despite being taken from what looks like several hundred feet

above the accident does not even include the entire length of the accident but thankfully shows the

relative location of Plaintiff and Defendants. The accident at issue resulted in three major clusters

of vehicles with an additional smaller cluster that is not seen in the above photo that occurred prior

to the group labeled Cluster 1 above. See, Exhibit B, p. 149.




FEDEX GROUND’S NOTICE OF REMOVAL                                                              PAGE 7
     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 8 of 764




       17.     The above photograph from Exhibit D, p. 3, shows the locations of GG’s Produce’s

tractor which was hauling a trailer owned by I Garza within the accident clusters. Plaintiff is

located in Cluster 3 with the remaining Defendants separated by almost 1000 feet and two large

gaps from the GG’s Produce tractor and I Garza trailer. See Exhibit B; See Exhibit C. The

Plaintiff’s vehicle never interacted with the GG’s Produce tractor or I Garza trailer in any form or

fashion. Id. The only reason they were included in the present lawsuit is to defeat diversity

jurisdiction and to improperly manufacture venue in Hidalgo County despite the fact Plaintiff has

no possible legitimate claims against GG’s Produce or I Garza.

       18.     There is simply no evidence to support proximate causation between Plaintiff’s

injuries and the actions of either GG’s Produce or I Garza. All of these objective, causation-

defeating facts justify removal on their own. However, they also serve to establish the defenses of

new and independent cause, sole proximate cause, unavoidable accident, or sudden emergency

beyond all possible doubt.




FEDEX GROUND’S NOTICE OF REMOVAL                                                            PAGE 8
     Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 9 of 764




       19.     Therefore, it is clear that Plaintiff has no possibility of recovery or reasonable basis

for the District Court to predict that Plaintiff might be able to recover against I Garza or GG’s

Produce. Any one of these theories precludes Plaintiff’s recovery. See Dillard v. Tex. Elec. Coop.,

157 S.W.3d 429, 434 (Tex. 2005) (“If multiple theories are submitted, jurors do not need to agree

on which theory applies, they must agree only that the defendant was not responsible.”).

       20.     A new and independent cause is one that intervenes between the original wrong and

the final injury so that the injury is attributed to the new cause rather than the original and more

remote cause. Dew v. Crown Derrick Erectors, Inc., 208 S.W.3d 448, 450 (Tex. 2006) (plurality

op.). In the instant case the objective and undeniable evidence points to the ice and the actions of

dozens of different drivers and vehicles in support of this defense before any discovery has been

conducted.

       21.     Sole proximate cause means that the conduct of a person other than the plaintiff or

defendant is the only cause of the occurrence at issue. Dillard, 157 S.W.3d at 432. Here, the

objective evidence points to the actions of the managing authority in failing to ice the roadways

for almost 48 hours.

       22.     An unavoidable accident is an event proximately caused by an unforeseeable,

nonhuman condition and not by the negligence of any party. Id.; Hill v. Winn Dixie Tex., Inc., 849

S.W.2d 802, 803 (Tex. 1992). The instruction is typically given in cases involving environmental

conditions such as fog, snow, sleet, snow, wet or slick pavement or obstruction of view. Hill, 849

S.W.2d at 803. Here we have the typical case involving wet/icy roadways where none of the over

100 drivers were able to accurately gauge the conditions in order to prevent being involved in this

massive accident. It is quite difficult if not impossible to imagine a situation in which a jury could

find that over 100 average, reasonable drivers including a wide selection of commercial drivers,




FEDEX GROUND’S NOTICE OF REMOVAL                                                               PAGE 9
    Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 10 of 764




from a variety of backgrounds and experience, failed to behave as a reasonable person would have

given the situation and circumstances at the time. The situation at hand is exactly analogous to

polling over 100 people and asking them how they would drive given the circumstances existing

at the time of the accident with the answer being they would drive in such a way that would result

in an accident based upon the unforeseeability of the conditions.

       23.     Even if you assume the first person to lose control in the conditions has some

responsibility, every other person involved would fall within the sudden emergency defense. A

sudden emergency exists when there is evidence that (1) a person was confronted with a situation

that arose suddenly and unexpectedly, (2) the situation was not proximately caused by any

negligence on the part of the person confronted with it, (3) a reasonable person would have

believed the situation required immediate action without time for deliberation and (4) the person

acted as a person of ordinary prudence would have acted under the same or similar circumstances.

McDonald Transit, Inc. v. Moore, 565 S.W.2d 43, 44-45 (Tex. 1978). After the first loss of control,

over 100 drivers were required to respond to the situation. Down to the last person, they were all

involved in an accident. Plaintiff has no connection to the GG’s Produce tractor or I Garza trailer.

There is nothing to suggest that either GG’s Produce or I Garza failed to react as a person of

ordinary prudence would in response to the massive emergency that they were suddenly presented

with on February 11, 2021.

       24.     The objective evidence leaves no reasonable possibility of Plaintiff recovering

against I Garza or GG’s Produce (or the remaining Defendants) due to either a complete lack of

causation or any one of a number of defenses that no rational juror could dispute. Therefore, GG’s

Produce and I Garza are improperly joined and their citizenship should not be taken into account

for diversity purposes.




FEDEX GROUND’S NOTICE OF REMOVAL                                                           PAGE 10
    Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 11 of 764




       25.     Accordingly, excluding the fictitious and improperly joined Defendants, FedEx

Ground has shown complete diversity exists, and the amount in controversy exceeds the Court’s

jurisdictional threshold. Thus, removal is proper on the basis of diversity jurisdiction.

       WHEREFORE, PREMISES CONSIDERED, Defendant requests this Court assume full

jurisdiction over the cause herein on the basis of diversity of citizenship.

                                               Respectfully submitted,

                                               HARTLINE BARGER, L.L.P.


                                               /s/ Peter Blomquist_______________________
                                               PETER C. BLOMQUIST
                                               State Bar No. 00794921
                                               S.D. Tex. Bar No. 20002
                                               pblomquist@hartlinebarger.com
                                               DANIEL R. ERWIN
                                               State Bar No. 24059724
                                               S.D. Tex. Bar No. 931756
                                               1980 Post Oak Blvd., Suite 1800
                                               Houston, Texas 77056
                                               Phone: 713-759-1990
                                               Fax: 713-652-2419

                                               And
                                               ANDREW L. PETERSEN
                                               State Bar No. 24059226
                                               S.D. Tex. Bar No. 1466387
                                               apetersen@hartlinebarger.com
                                               8750 N. Central Expressway, Suite 1600
                                               Dallas, TX 75231
                                               (214) 369-2100
                                               (214) 369-2118 (facsimile)

                                               ATTORNEYS FOR DEFENDANT FEDEX
                                               GROUND PACKAGE SYSTEM, INC.



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of August, 2021 a true and correct copy of the foregoing
was served in accordance with the Federal Rules of Civil Procedure via the Court’s CM/ECF


FEDEX GROUND’S NOTICE OF REMOVAL                                                            PAGE 11
    Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 12 of 764




System on all counsel of record.


                                         /s/ Andrew L. Petersen
                                         ANDREW L. PETERSEN




FEDEX GROUND’S NOTICE OF REMOVAL                                       PAGE 12
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 13 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 14 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 15 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 16 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 17 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 18 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 19 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 20 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 21 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 22 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 23 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 24 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 25 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 26 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 27 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 28 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 29 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 30 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 31 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 32 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 33 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 34 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 35 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 36 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 37 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 38 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 39 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 40 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 41 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 42 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 43 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 44 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 45 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 46 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 47 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 48 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 49 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 50 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 51 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 52 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 53 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 54 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 55 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 56 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 57 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 58 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 59 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 60 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 61 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 62 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 63 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 64 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 65 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 66 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 67 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 68 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 69 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 70 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 71 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 72 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 73 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 74 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 75 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 76 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 77 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 78 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 79 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 80 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 81 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 82 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 83 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 84 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 85 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 86 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 87 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 88 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 89 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 90 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 91 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 92 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 93 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 94 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 95 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 96 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 97 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 98 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 99 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 100 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 101 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 102 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 103 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 104 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 105 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 106 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 107 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 108 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 109 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 110 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 111 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 112 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 113 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 114 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 115 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 116 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 117 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 118 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 119 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 120 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 121 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 122 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 123 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 124 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 125 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 126 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 127 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 128 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 129 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 130 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 131 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 132 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 133 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 134 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 135 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 136 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 137 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 138 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 139 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 140 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 141 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 142 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 143 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 144 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 145 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 146 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 147 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 148 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 149 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 150 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 151 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 152 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 153 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 154 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 155 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 156 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 157 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 158 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 159 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 160 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 161 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 162 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 163 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 164 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 165 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 166 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 167 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 168 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 169 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 170 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 171 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 172 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 173 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 174 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 175 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 176 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 177 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 178 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 179 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 180 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 181 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 182 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 183 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 184 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 185 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 186 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 187 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 188 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 189 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 190 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 191 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 192 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 193 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 194 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 195 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 196 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 197 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 198 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 199 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 200 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 201 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 202 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 203 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 204 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 205 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 206 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 207 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 208 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 209 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 210 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 211 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 212 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 213 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 214 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 215 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 216 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 217 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 218 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 219 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 220 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 221 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 222 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 223 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 224 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 225 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 226 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 227 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 228 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 229 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 230 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 231 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 232 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 233 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 234 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 235 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 236 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 237 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 238 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 239 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 240 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 241 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 242 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 243 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 244 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 245 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 246 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 247 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 248 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 249 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 250 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 251 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 252 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 253 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 254 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 255 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 256 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 257 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 258 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 259 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 260 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 261 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 262 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 263 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 264 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 265 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 266 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 267 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 268 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 269 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 270 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 271 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 272 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 273 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 274 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 275 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 276 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 277 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 278 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 279 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 280 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 281 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 282 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 283 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 284 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 285 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 286 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 287 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 288 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 289 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 290 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 291 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 292 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 293 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 294 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 295 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 296 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 297 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 298 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 299 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 300 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 301 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 302 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 303 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 304 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 305 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 306 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 307 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 308 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 309 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 310 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 311 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 312 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 313 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 314 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 315 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 316 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 317 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 318 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 319 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 320 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 321 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 322 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 323 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 324 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 325 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 326 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 327 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 328 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 329 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 330 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 331 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 332 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 333 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 334 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 335 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 336 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 337 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 338 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 339 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 340 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 341 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 342 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 343 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 344 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 345 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 346 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 347 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 348 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 349 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 350 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 351 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 352 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 353 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 354 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 355 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 356 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 357 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 358 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 359 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 360 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 361 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 362 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 363 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 364 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 365 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 366 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 367 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 368 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 369 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 370 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 371 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 372 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 373 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 374 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 375 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 376 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 377 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 378 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 379 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 380 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 381 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 382 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 383 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 384 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 385 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 386 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 387 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 388 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 389 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 390 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 391 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 392 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 393 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 394 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 395 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 396 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 397 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 398 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 399 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 400 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 401 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 402 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 403 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 404 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 405 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 406 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 407 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 408 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 409 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 410 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 411 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 412 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 413 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 414 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 415 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 416 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 417 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 418 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 419 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 420 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 421 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 422 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 423 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 424 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 425 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 426 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 427 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 428 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 429 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 430 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 431 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 432 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 433 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 434 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 435 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 436 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 437 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 438 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 439 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 440 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 441 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 442 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 443 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 444 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 445 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 446 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 447 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 448 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 449 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 450 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 451 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 452 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 453 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 454 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 455 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 456 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 457 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 458 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 459 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 460 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 461 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 462 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 463 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 464 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 465 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 466 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 467 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 468 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 469 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 470 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 471 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 472 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 473 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 474 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 475 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 476 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 477 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 478 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 479 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 480 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 481 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 482 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 483 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 484 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 485 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 486 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 487 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 488 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 489 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 490 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 491 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 492 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 493 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 494 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 495 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 496 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 497 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 498 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 499 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 500 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 501 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 502 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 503 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 504 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 505 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 506 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 507 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 508 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 509 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 510 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 511 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 512 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 513 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 514 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 515 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 516 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 517 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 518 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 519 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 520 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 521 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 522 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 523 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 524 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 525 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 526 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 527 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 528 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 529 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 530 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 531 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 532 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 533 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 534 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 535 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 536 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 537 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 538 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 539 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 540 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 541 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 542 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 543 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 544 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 545 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 546 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 547 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 548 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 549 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 550 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 551 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 552 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 553 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 554 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 555 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 556 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 557 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 558 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 559 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 560 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 561 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 562 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 563 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 564 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 565 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 566 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 567 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 568 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 569 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 570 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 571 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 572 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 573 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 574 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 575 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 576 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 577 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 578 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 579 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 580 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 581 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 582 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 583 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 584 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 585 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 586 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 587 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 588 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 589 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 590 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 591 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 592 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 593 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 594 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 595 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 596 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 597 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 598 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 599 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 600 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 601 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 602 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 603 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 604 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 605 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 606 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 607 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 608 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 609 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 610 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 611 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 612 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 613 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 614 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 615 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 616 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 617 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 618 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 619 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 620 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 621 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 622 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 623 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 624 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 625 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 626 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 627 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 628 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 629 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 630 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 631 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 632 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 633 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 634 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 635 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 636 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 637 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 638 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 639 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 640 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 641 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 642 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 643 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 644 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 645 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 646 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 647 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 648 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 649 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 650 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 651 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 652 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 653 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 654 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 655 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 656 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 657 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 658 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 659 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 660 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 661 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 662 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 663 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 664 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 665 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 666 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 667 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 668 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 669 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 670 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 671 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 672 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 673 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 674 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 675 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 676 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 677 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 678 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 679 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 680 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 681 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 682 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 683 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 684 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 685 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 686 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 687 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 688 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 689 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 690 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 691 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 692 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 693 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 694 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 695 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 696 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 697 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 698 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 699 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 700 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 701 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 702 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 703 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 704 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 705 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 706 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 707 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 708 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 709 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 710 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 711 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 712 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 713 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 714 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 715 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 716 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 717 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 718 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 719 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 720 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 721 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 722 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 723 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 724 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 725 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 726 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 727 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 728 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 729 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 730 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 731 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 732 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 733 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 734 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 735 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 736 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 737 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 738 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 739 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 740 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 741 of 764
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 742 of 764




      EXHIBIT B
    Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 743 of 764


                                   PRELIMINARY REPORT
                                                HIGHWAY
                                               HWY21FH005


                       The information in this report is preliminary and will be
                   supplemented or corrected during the course of the investigation.

       On Thursday, February 11, 2021, about 6:00 a.m. central standard time, a multivehicle
crash occurred in the southbound toll lanes of Interstate 35 West (I-35W), in Fort Worth, Tarrant
County, Texas. The crash happened near the exit to Northside Drive and involved about 130
vehicles. 1 The southbound traffic lanes consisted of two toll lanes and three general-use lanes. The
posted speed limit was 75 mph for the toll lanes and 65 mph for the general-use lanes. The
southbound toll lanes were separated from the northbound toll lanes by a 42-inch-high sloped
concrete barrier and from the southbound general-use lanes by a 36-inch-high back-to-back
concrete rail barrier (figure 1).




Figure 1. Approximate location of crash, looking south. (Source: Google Earth image from
January 2020)

       In the days before the crash, the area had experienced 36 consecutive hours of below-
freezing temperatures. In anticipation of forecast freezing rain and sleet, NTE Mobility Partners
Segments 3 (NTEMP S3) reported that they had pretreated the traffic lanes with an Ice Slicer NM




    1
     The Fort Worth Police Department, the local investigating authority, documented the crash using the state’s
CR-3 crash report. The report uses “traffic units,” which treat truck-tractor semitrailer combination vehicles as two
units—the power unit (the truck-tractor) and the towed unit (the semitrailer). The police department’s report states
that 148 traffic units were involved in the crash, including 32 truck-tractor semitrailer combination units, 114
passenger vehicle units, and 2 units classified as pedestrians.

                                                         1
    Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 744 of 764


brine solution. 2 The solution was applied to the two southbound toll lanes in the vicinity of the
crash on February 9 at 10:12 a.m.

        About 4 hours before the crash, the weather station at Fort Worth Meacham International
Airport, about 3 miles northwest of the crash site, reported light freezing rain and freezing mist.
At 3:40 a.m., the dynamic message signs managed by NTEMP S3 along the southbound toll lanes
began displaying the message, “ICY CONDITIONS EXIST / PLEASE USE CAUTION.” The
message was based on information from an earlier crash at 3:08 a.m., when icy road conditions
existed at I-35W and Western Center Boulevard, about 5 miles north of the crash site.

       The crash involved a combination of commercial and passenger vehicles and covered a
segment of roadway approximately 1,100 feet long (figure 2). As a result of the crash, 6 people
were fatally injured. Two of the fatally injured people were pedestrians who exited their vehicles
and were struck on the road. The other fatally injured people had remained inside their vehicles.
Thirty-six vehicle occupants were transported to area hospitals for treatment of their injuries.




                    Figure 2. Crash scene (Source: Adapted from Google Earth).


    2
      (a) Segments 3 refers to I-35W. NTE Mobility Partners, through a separate legal entity, operates and maintains
other segments along Interstate 820 and State Highway 183 in the Fort Worth area. (b) Ice Slicer NM (also known as
Ice Slicer CB) is available as a commercial product and comprises sodium chloride, magnesium chloride, potassium
chloride, and calcium chloride. Sodium chloride makes up 90 to 98 percent of the brine solution.

                                                         2
   Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 745 of 764


        NTEMP S3 was responsible for operations and maintenance in the I-35W right-of-way,
which included toll lanes, general-use lanes, and frontage roads. The crash occurred in a segment
of the road that had opened to traffic on April 5, 2018.

        The National Transportation Safety Board (NTSB) is conducting a focused investigation
to examine the road treatment strategies used to address the freezing conditions. NTEMP S3, the
Texas Department of Transportation, the Fort Worth Police Department, the Fort Worth Fire
Department, and the Metropolitan Area EMS Authority are supporting the NTSB in the
investigation.




                                               3
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 746 of 764




      EXHIBIT C
    Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 747 of 764


                                   PRELIMINARY REPORT
                                                HIGHWAY
                                               HWY21FH005


                       The information in this report is preliminary and will be
                   supplemented or corrected during the course of the investigation.

       On Thursday, February 11, 2021, about 6:00 a.m. central standard time, a multivehicle
crash occurred in the southbound toll lanes of Interstate 35 West (I-35W), in Fort Worth, Tarrant
County, Texas. The crash happened near the exit to Northside Drive and involved about 130
vehicles. 1 The southbound traffic lanes consisted of two toll lanes and three general-use lanes. The
posted speed limit was 75 mph for the toll lanes and 65 mph for the general-use lanes. The
southbound toll lanes were separated from the northbound toll lanes by a 42-inch-high sloped
concrete barrier and from the southbound general-use lanes by a 36-inch-high back-to-back
concrete rail barrier (figure 1).




Figure 1. Approximate location of crash, looking south. (Source: Google Earth image from
January 2020)

       In the days before the crash, the area had experienced 36 consecutive hours of below-
freezing temperatures. In anticipation of forecast freezing rain and sleet, NTE Mobility Partners
Segments 3 (NTEMP S3) reported that they had pretreated the traffic lanes with an Ice Slicer NM




    1
     The Fort Worth Police Department, the local investigating authority, documented the crash using the state’s
CR-3 crash report. The report uses “traffic units,” which treat truck-tractor semitrailer combination vehicles as two
units—the power unit (the truck-tractor) and the towed unit (the semitrailer). The police department’s report states
that 148 traffic units were involved in the crash, including 32 truck-tractor semitrailer combination units, 114
passenger vehicle units, and 2 units classified as pedestrians.

                                                         1
    Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 748 of 764


brine solution. 2 The solution was applied to the two southbound toll lanes in the vicinity of the
crash on February 9 at 10:12 a.m.

        About 4 hours before the crash, the weather station at Fort Worth Meacham International
Airport, about 3 miles northwest of the crash site, reported light freezing rain and freezing mist.
At 3:40 a.m., the dynamic message signs managed by NTEMP S3 along the southbound toll lanes
began displaying the message, “ICY CONDITIONS EXIST / PLEASE USE CAUTION.” The
message was based on information from an earlier crash at 3:08 a.m., when icy road conditions
existed at I-35W and Western Center Boulevard, about 5 miles north of the crash site.

       The crash involved a combination of commercial and passenger vehicles and covered a
segment of roadway approximately 1,100 feet long (figure 2). As a result of the crash, 6 people
were fatally injured. Two of the fatally injured people were pedestrians who exited their vehicles
and were struck on the road. The other fatally injured people had remained inside their vehicles.
Thirty-six vehicle occupants were transported to area hospitals for treatment of their injuries.




                    Figure 2. Crash scene (Source: Adapted from Google Earth).


    2
      (a) Segments 3 refers to I-35W. NTE Mobility Partners, through a separate legal entity, operates and maintains
other segments along Interstate 820 and State Highway 183 in the Fort Worth area. (b) Ice Slicer NM (also known as
Ice Slicer CB) is available as a commercial product and comprises sodium chloride, magnesium chloride, potassium
chloride, and calcium chloride. Sodium chloride makes up 90 to 98 percent of the brine solution.

                                                         2
   Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 749 of 764


        NTEMP S3 was responsible for operations and maintenance in the I-35W right-of-way,
which included toll lanes, general-use lanes, and frontage roads. The crash occurred in a segment
of the road that had opened to traffic on April 5, 2018.

        The National Transportation Safety Board (NTSB) is conducting a focused investigation
to examine the road treatment strategies used to address the freezing conditions. NTEMP S3, the
Texas Department of Transportation, the Fort Worth Police Department, the Fort Worth Fire
Department, and the Metropolitan Area EMS Authority are supporting the NTSB in the
investigation.




                                               3
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 750 of 764




      EXHIBIT D
            Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 751 of 764




   FXG – Fort Worth Pile Up
Location of Plaintiff Christopher Pennington (Located in 3rd Cluster in
                 Pile Up) And Location of Defendants
 Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 752 of 764




Fort Worth Pile Up Clusters

                                     Cluster 3

                                                Cluster 2


                                                                  Cluster 1
       Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 753 of 764




    Fort Worth Pile Up Clusters
                                            Cluster 3
                                            Pennington and remaining Defendants


                                            Cluster 2
Rich Transport




                                                                   Cluster 1
                         GG’s Produce tractor
                         pulling I Garza Trailer
 Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 754 of 764

   Location of Parties-Cluster 3


                                    FedEx Ground Trailer


                                                JB Hunt

Pennington
Vehicle
   Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 755 of 764

 Location of Defendants-Cluster 3

FedEx Ground Trailer                              Christopher Pennington




                                                  JB Hunt Tractor-trailer
Case 7:21-cv-00301 Document 1 Filed on 08/06/21 in TXSD Page 756 of 764




      EXHIBIT E
    Case
     Case7:21-cv-00301
           7:21-cv-00244Document
                         Document1 30
                                    Filed
                                        Filed
                                           on 08/06/21
                                              on 07/16/21
                                                       in TXSD
                                                           in TXSD
                                                                 Page
                                                                   Page
                                                                      7571of
                                                                           of764
                                                                              8
                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                                                                                         July 16, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                      Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

MARK PATEL; et al.           §
                             §
       Plaintiffs,           §
                             §
VS.                          §
                                                                   CIVIL ACTION NO. 7:21-cv-00244
                             §
FEDEX GROUND PACKAGE SYSTEM, §
INC.; et al.                 §
                             §
       Defendants.           §

                                                    ORDER

        The Court now considers Defendant Fedex Grounds Package System, Inc.’s notice of

removal.1 Defendant Fedex alleges subject matter jurisdiction on the basis of diversity of

citizenship under 28 U.S.C. § 1332, because the two non-diverse Defendants in this case were

improperly and fraudulently joined.2

    I. BACKGROUND

        Plaintiffs filed their original petition in Hidalgo County Court on February 22, 2021. 3

Plaintiffs are residents of Texas.4 While Defendants Fedex Ground Package System, Inc.; J.B.

Hunt Transport, Inc.; Go To Logistics, Inc.; Rich Transport, LLC; and Coca-Cola Southwest

Beverage, LLC are not citizens of Texas, Defendants GG’s Produce, LLC and Carlos Ruvalcaba

are both citizens of Texas.5



1
  Dkt. No. 1.
2
  Id. at 2, ¶ 3.
3
  Dkt. No. 1-2 at 11.
4
  Id. at 1.
5
  Dkt. No. 1 at 3–4 (Plaintiff also joined unknown Defendants as John Does 1-6, but the Court disregards the
citizenship of fictitious defendants in determining whether an action is removable on the basis of diversity
jurisdiction. See 28 U.S.C. § 1441(b)(1).).


1/8
    Case
     Case7:21-cv-00301
           7:21-cv-00244Document
                         Document1 30
                                    Filed
                                        Filed
                                           on 08/06/21
                                              on 07/16/21
                                                       in TXSD
                                                           in TXSD
                                                                 Page
                                                                   Page
                                                                      7582of
                                                                           of764
                                                                              8




         Defendant Fedex removed this case on June 16, 2021.6 All named Defendants consented

to removal in this case.7 Defendant Fedex alleges that removal is proper on the basis of diversity

because Defendants GG’s Produce and Carlos Ruvalcaba are improperly and fraudulently

joined.8

    II. LEGAL STANDARD

         It is a “well-settled principle that litigants can never consent to federal subject matter

jurisdiction, and the lack of subject matter jurisdiction is a defense that cannot be waived.”9

District courts have limited jurisdiction and the authority to remove an action from state to

federal court is solely conferred by the Constitution or by statute. 10 While the Court has

jurisdiction to determine its jurisdiction,11 it cannot exercise any “judicial action” other than

dismissal when the Court lacks jurisdiction.12 “Removal [to federal court] is proper only if that

court would have had original jurisdiction over the claim.”13 The Court determines its

jurisdiction by considering the plaintiff’s claims as they existed at the time of removal,14 which

cannot be defeated by the plaintiff’s later amendment.15

         If the removing party claims federal diversity jurisdiction under 28 U.S.C. § 1332, the

removing party must demonstrate complete diversity: that each defendant is a citizen of a



6
  Dkt. No. 1.
7
  Dkt. Nos. 13–17.
8
  Dkt. No. 1 at 4–14.
9
   Gonzalez v. Guilbot, 255 F. App’x 770, 771 (5th Cir. 2007) (citing Coury v. Prot, 85 F.3d 244, 248 (5th
Cir.1996)); see 28 U.S.C. § 1447(c).
10
   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
11
   United States v. Ruiz, 536 U.S. 622, 628 (2002) (“[I]t is familiar law that a federal court always has jurisdiction to
determine its own jurisdiction.”).
12
   Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998).
13
   Heritage Bank v. Redcom Labs., Inc., 250 F.3d 319, 323 (5th Cir. 2001); accord Halmekangas v. State Farm Fire
& Cas. Co., 603 F.3d 290, 294 (5th Cir. 2010)
14
   Campbell v. Stone Ins., Inc., 509 F.3d 665, 668 n.2 (5th Cir. 2007); see Pullman Co. v. Jenkins, 305 U.S. 534, 537
(1939) (holding that removal is to be “determined according to the plaintiffs' pleading at the time of the petition for
removal”).
15
   Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 265 (5th Cir. 1995).


2/8
     Case
      Case7:21-cv-00301
            7:21-cv-00244Document
                          Document1 30
                                     Filed
                                         Filed
                                            on 08/06/21
                                               on 07/16/21
                                                        in TXSD
                                                            in TXSD
                                                                  Page
                                                                    Page
                                                                       7593of
                                                                            of764
                                                                               8




different state from each plaintiff16 and the amount in controversy exceeds $75,000.17

Accordingly, “[w]hen original federal jurisdiction is based on diversity . . . a defendant may

remove only ‘if none of the parties in interest properly joined and served as defendants is a

citizen of the State in which such action is brought.’”18 Citizenship, domicile, and residency are

frequently conflated terms; for diversity jurisdiction purposes, a person is a citizen of the state

where that person resides and has an intention to remain or make his or her home, and a business

entity is typically a citizen of the state both where it is incorporated and where it has its principal

place of business.19 “The removing party, the party seeking the federal forum, bears the burden

of showing that federal jurisdiction exists and that removal was proper,”20 and must overcome

this Court’s presumption that cases lie outside its narrow jurisdiction.21 “Each factual issue

necessary to support subject matter jurisdiction ‘must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation.’”22

        If each defendant is not a citizen of a different state from each plaintiff, a party—usually

a removing defendant—may claim that the plaintiff improperly or fraudulently joined parties to

defeat federal diversity jurisdiction. The citizenship of an improperly joined party is then

disregarded in determining the Court’s jurisdiction.23 The doctrines of fraudulent or improper


16
   Corfield v. Dall. Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003); see McLaughlin v. Miss. Power Co., 376 F.3d
344, 353 (5th Cir. 2004) (quotation omitted) (“[A]ll persons on one side of the controversy [must] be citizens of
different states than all persons on the other side.”).
17
   Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).
18
   Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007) (quoting 28 U.S.C. § 1441(b)).
19
   Wachovia Bank v. Schmidt, 546 U.S. 303, 318 (2006); MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929
F.3d 310, 313–14 (5th Cir. 2019); Acridge v. Evangelical Lutheran Good Samaritan Soc’y, 334 F.3d 444, 451 (5th
Cir. 2003).
20
   Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); accord McNutt v. Gen. Motors
Acceptance Corp., 298 U.S. 178, 189 (1936).
21
   Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
22
   Sharkey v. Quarantillo, 541 F.3d 75, 83 (2d Cir. 2008) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561
(1992)), quoted in MidCap Media Fin., 929 F.3d at 315 n.*.
23
   Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 572 (5th Cir. 2004) (en banc) (quoting 28 U.S.C. § 1441(b)).


3/8
     Case
      Case7:21-cv-00301
            7:21-cv-00244Document
                          Document1 30
                                     Filed
                                         Filed
                                            on 08/06/21
                                               on 07/16/21
                                                        in TXSD
                                                            in TXSD
                                                                  Page
                                                                    Page
                                                                       7604of
                                                                            of764
                                                                               8




joinder ensure “that the presence of an improperly joined, non-diverse defendant does not defeat

federal removal jurisdiction premised on diversity.”24 There is a heavy burden upon the party

claiming improper or fraudulent joinder.25 The Fifth Circuit has “recognized two ways to

establish improper joinder: ‘(1) actual fraud in the pleading of jurisdictional facts, or (2) inability

of the plaintiff to establish a cause of action against the non-diverse party in state court.’”26 The

Court determines “whether [the plaintiff] has any possibility of recovery against the party whose

joinder is questioned. If there is arguably a reasonable basis for predicting that the state law

might impose liability on the facts involved, then there is no fraudulent joinder. This possibility,

however, must be reasonable, not merely theoretical.”27 To test this reasonable basis for

recovery, the Court may resolve the issue with a two-step analysis. First, “[t]he court may

conduct a [Federal Rule of Civil Procedure] 12(b)(6)-type analysis, looking initially at the

allegations of the complaint to determine whether the complaint states a claim under state law

against the in-state defendant.”28 The Court uses federal pleading standards in assessing the state

court complaint.29 A Rule 12(b)(6) analysis “leaves intact the well-pleaded complaint doctrine

with all its intended reach,”30 so the analysis accepts all well-pled facts in the complaint as true

and interprets those facts in the light most favorable to the plaintiff, then asks whether the

plaintiff has alleged “enough facts to state a claim to relief that is plausible on its face.” 31 The




24
   Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009).
25
   Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003) (citing B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir.
1981)).
26
   Smallwood, 385 F.3d at 573 (quoting Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003)).
27
   Travis, 326 F.3d at 648 (quoting Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312
(5th Cir. 2002)).
28
   Smallwood, 385 F.3d at 573.
29
   Int'l Energy Ventures Mgmt. v. United Energy Grp., 818 F.3d 193, 200 (5th Cir. 2016).
30
   Smallwood, 385 F.3d at 576.
31
   Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (en banc) (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


4/8
     Case
      Case7:21-cv-00301
            7:21-cv-00244Document
                          Document1 30
                                     Filed
                                         Filed
                                            on 08/06/21
                                               on 07/16/21
                                                        in TXSD
                                                            in TXSD
                                                                  Page
                                                                    Page
                                                                       7615of
                                                                            of764
                                                                               8




Court does not make credibility determinations or discount the complaint’s factual allegations.32

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged. . . .

Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”33 If a complaint can survive a Rule 12(b)(6) analysis, there is no

improper joinder as to that party.34 “[T]he existence of even a single valid cause of action against

in-state defendants (despite the pleading of several unavailing claims) requires remand of the

entire case to state court.”35 But if “there is no reasonable basis for the district court to predict

that the plaintiff might be able to recover against an in-state defendant,” the party was

improperly joined.36

         In instances in which the propriety of joinder is still questionable after the Rule 12(b)(6)-

like analysis, or if the plaintiff has misstated or omitted facts that would determine the propriety

of joinder, the Court may in its discretion pierce the pleadings and conduct a “summary inquiry”

to consider “summary judgment-type evidence such as affidavits and deposition testimony” but

will not pretry factual issues.37

         While a district court has jurisdiction to determine its own jurisdiction, the focus of the

inquiry “must be on the joinder, not the merits of the plaintiff’s case.”38 Importantly, “removal

statutes are to be strictly construed against removal; doubts as to removal are resolved in favor of

32
   Neitzke v. Williams, 490 U.S. 319, 327 (1989).
33
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
34
   Int'l Energy Ventures Mgmt., 818 F.3d at 200.
35
   Gray ex rel. Rudd v. Beverly Enters.-Miss., Inc., 390 F.3d 400, 412 (5th Cir. 2004).
36
   McDonal v. Abbott Labs., 408 F.3d 177, 183 (5th Cir. 2005) (quoting Smallwood, 385 F.3d at 573).
37
   Hart v. Bayer Corp., 199 F.3d 239, 246–47 (5th Cir. 2000); McDonal v. Abbott Labs., 408 F.3d 177, 183 n.6 (5th
Cir. 2005).
38
   Int’l Energy Ventures Mgmt., 818 F.3d at 209–10 (quoting Smallwood, 385 F.3d at 573); see Smallwood, 385 F.3d
at 576 (emphasis added) (“When a defendant removes a case to federal court on a claim of improper joinder, the
district court's first inquiry is whether the removing party has carried its heavy burden of proving that the joinder
was improper. Indeed, until the removing party does so, the court does not have the authority to do more; it lacks the
jurisdiction to dismiss the case on its merits. It must remand to the state court.”).


5/8
     Case
      Case7:21-cv-00301
            7:21-cv-00244Document
                          Document1 30
                                     Filed
                                         Filed
                                            on 08/06/21
                                               on 07/16/21
                                                        in TXSD
                                                            in TXSD
                                                                  Page
                                                                    Page
                                                                       7626of
                                                                            of764
                                                                               8




remanding the case to state court.”39 Specifically, the Court will resolve all legal and factual

issues, doubts, and ambiguities in favor of remand,40 because the exercise of jurisdiction over a

removed case “deprives a state court of a case properly before it and thereby implicates

important federalism concerns.”41

     III. ANALYSIS

         In its notice of removal, Defendant Fedex argues that Defendants GG’s Produce and

Carlos Ruvalcaba, the driver of Coca-Cola Southwest Beverage, LLC’s vehicle, are improperly

and fraudulently joined because “Plaintiffs have no possibility of establishing a cause of action

against them and they have no real connection with the claims against the other defendants.” 42

Specifically, Defendant Fedex alleges that because of Defendants GG’s Produce’s and Carlos

Ruvalcaba’s locations in the 148-vehicle pile-up and intervening causes—including ice and other

vehicles—they could not have proximately caused Plaintiffs’ injuries.43

         Defendant Fedex’s motion impermissibly seeks to have the Court determine the merits of

Plaintiffs’ case.44 While the Court agrees that the location of the vehicles or potential intervening

causes may preclude recovery as to Defendant GG’s Produce, it cannot say the same about

Defendant Carlos Ruvalcaba without delving into the merits of the case.


39
   Tebon v. Travelers Ins. Co., 392 F. Supp. 2d 894, 898 (S.D. Tex. 2005) (Jack, J.) (citing Shamrock Oil & Gas
Corp. v. Sheets, 313 U.S. 100 (1941) & Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).
40
   Lorenz v. Tex. Workforce Comm’n, 211 F. App’x 242, 245 (5th Cir. 2006) (citing Guillory v. PPG Indus., 434
F.3d 303, 308 (5th Cir. 2005)); see also Rico v. Flores, 481 F.3d 234, 239 (5th Cir. 2007) (alterations in original)
(quoting Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir. 1999)) (“[T]he district court is ‘obliged to resolve
any contested issues of material fact, and any ambiguity or uncertainty in the controlling state law, in [the plaintiff’s]
favor.’”).
41
   Frank v. Bear Stearns & Co., 128 F.3d 919, 922 (5th Cir. 1997); see Steel Co. v. Citizens for a Better Env't, 523
U.S. 83, 94 (1998); B., Inc. v. Miller Brewing Co., 663 F.2d 545, 548–49 (5th Cir. 1981) (“Where a federal court
proceeds in a matter without first establishing that the dispute is within the province of controversies assigned to it
by the Constitution and statute, the federal tribunal poaches upon the territory of a coordinate judicial system, and its
decisions, opinions, and orders are of no effect. . . . Thus, the trial court must be certain of its jurisdiction before
embarking upon a safari in search of a judgment on the merits.”).
42
   Dkt. No. 1 at 5.
43
   Id. at 6–12.
44
   See Smallwood, 385 F.3d at 576.


6/8
     Case
      Case7:21-cv-00301
            7:21-cv-00244Document
                          Document1 30
                                     Filed
                                         Filed
                                            on 08/06/21
                                               on 07/16/21
                                                        in TXSD
                                                            in TXSD
                                                                  Page
                                                                    Page
                                                                       7637of
                                                                            of764
                                                                               8




         Plaintiffs allege in the live second amended petition that Defendant Carlos Ruvalcaba’s

negligence caused their injuries.45 Specifically, they allege that Defendant Coca-Cola’s driver

Carlos Ruvalcaba’s failure to control his speed, drive safely, and take into account road

conditions caused the accidents that led to their injuries.46 On review of the pleadings, the Court

finds Plaintiff has pled a reasonable basis for recovery. However, because Defendant Fedex

alleges that Plaintiffs fraudulently omitted facts that are necessary to determine the propriety of

joinder, the Court turns to pierce the pleadings and conduct a summary inquiry of the evidence

included in Defendant Fedex’s notice of removal to determine whether Plaintiffs omitted or

misstated facts that affect the propriety of the joinder.47

         Defendant Fedex alleges that because the accident scene photos show location of the

vehicle driven by Defendant Carlos Ruvalcaba “all the way to the right of the roadway and in its

own lane of travel,” he could not have proximately caused the injury to Plaintiffs in vehicles

some distance in front and behind him because there was no contact pictured between the

vehicles and they ran into other vehicles.48 Defendant Fedex further argues that Defendant Carlos

Ruvalcaba could not have proximately caused the injuries to Plaintiffs in vehicles adjacent to

him because the positioning of the cars suggests they ran into him.49 Upon review of the

photographs of the scene of the accident, the Court notes that the vehicle driven by Defendant

Carlos Ruvalcaba is pictured directly adjacent to the vehicles of Plaintiffs Halee Escamilla and

Sarah Doyle and in the same pile-up as the other Plaintiffs.50 The Court does not agree that the

location of the Coca-Cola vehicle driven by Carlos Ruvalcaba in the pile up summarily precludes



45
   Dkt. No. 7-1 at 8.
46
   Dkt. No. 7-1 at 9.
47
   See Hart, supra note 37; Dkt. Nos. 1–8.
48
   Dkt. No. 1 at 9–12 (citing Dkt. No. 8-3 at 4–5).
49
   Id.
50
   Dkt. No. 1 at 7–9 (citing Dkt. No. 8-3 at 4–5).


7/8
       Case
        Case7:21-cv-00301
              7:21-cv-00244Document
                            Document1 30
                                       Filed
                                           Filed
                                              on 08/06/21
                                                 on 07/16/21
                                                          in TXSD
                                                              in TXSD
                                                                    Page
                                                                      Page
                                                                         7648of
                                                                              of764
                                                                                 8




a finding that he proximately caused Plaintiffs’ injuries. Because the location of the vehicles in

the photos leave open a genuine dispute of fact as to whether Defendant Carlos Ruvalcaba

proximately caused Plaintiffs’ injuries, the Court does not agree that the omission of the location

of the vehicle determines the propriety of joinder. Because Plaintiffs alleged sufficient facts to

establish a reasonable basis for recovery against Defendant Carlos Ruvalcaba, the Court finds he

is properly joined as a Defendant in this case.

           Furthermore, Defendant Fedex’s arguments regarding the weather and other intervening

causes equally dispose of all Defendants and are not a permissible basis to establish improper

joinder.51 For the foregoing reasons, the Court finds that Defendant Fedex has not met its burden

to establish improper or fraudulent joinder of non-diverse Defendant Carlos Ruvalcaba and thus

has failed to establish diversity jurisdiction under 28 U.S.C. § 1332. Because there is not

complete diversity of citizenship between all Plaintiffs and all Defendants in this case, the Court

does not have subject matter jurisdiction over this case.

       IV. CONCLUSION

           Accordingly, the Court REMANDS this case to the 93rd Judicial District Court of

Hidalgo County.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 16th day of July 2021.




                                                  ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge




51
     See Smallwood, 385 F.3d at 571.


8/8
